—In an action, inter alia, to recover damages for breach of contract and professional malpractice, the defendant JK Bono General Contractors Corporation appeals from so much of an order of the Supreme Court, Nassau County (Di Noto, J.), dated October 27, 1998, as granted the plaintiffs’ motion for summary judgment dismissing its counterclaim.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly granted the plaintiffs’ motion for summary judgment dismissing the appellant’s counterclaim to foreclose a mechanic’s lien filed against the plaintiffs’ premises. The appellant was not licensed to operate a home improvement business as required by Administrative Code of Nassau County § 21-11.2 at the time that it performed certain home improvement on the plaintiffs’ premises. Since the appellant did not satisfy the licensing requirements, it is not entitled to the relief requested in its counterclaim (see, B & F Bldg. Corp. v Liebig, 76 NY2d 689; AEC Bldg. Assocs. v Crystal, 246 AD2d 496; Ellis v Gold, 204 AD2d 261).
The appellant’s remaining contentions are either raised for the first time on appeal (see, Orellano v Samples Tire Equip. & Supply Corp., 110 AD2d 757), or without merit. Mangano, P. J., Ritter, Joy, McGinity and Smith, JJ., concur.